DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the allowance action on the merits of Application No. 16/779,739 filed on 02/03/2020. AFCP filed on 03/11/2021 has been acknowledged. Claims 1-3, 6-15 and 20 are currently pending and have been considered. Claims 1 and 10 are independent claim. Claims 1 and 10 have been amended. Claims 4, 5, 16, 17, 18 and 19 have been cancelled. Claim 20 has been added.

Examiner’s Amendment
An examiner’s amendment has been made on 3/24/2021 at 2:00 pm by telephonic interview with Attorney Brett J. Rosen (Reg. no. 56047) and the amendment has been approved by the applicant.
The application has been amended as follows: 
Claim 18 has been cancelled.
Claim 20 has been entered as follows:
20. (New) The securing device as claimed in claim 1, wherein the axle locking device and the transmission are arranged on different sides of a drive axle.

                   Examiner’s reasons for allowance
Claims 1-3, 6-15 and 20 are allowed. The following is an examiner’s statement of reasons for allowances: 
The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). The grounds of claim rejection was reconsidered and withdrawn based on the substance of applicant’s amendments, remarks and arguments (see remarks, filed on 03/11/2021, page. 5 section- Claim 16 contains allowable subject matter, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/F.P./Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655